Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 1 of 30




                  EXHIBIT 
Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 2 of 30
Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 3 of 30
Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 4 of 30
Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 5 of 30
Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 6 of 30
Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 7 of 30
Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 8 of 30
Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 9 of 30
Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 10 of 30
Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 11 of 30
Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 12 of 30
Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 13 of 30
Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 14 of 30
Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 15 of 30
                     Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 16 of 30
         [19] The Intellectual Property Office of the People's Republic of China


                                    [12] Invention Patent Application
                                                           [10] Announcement No.: CN 105491555 A
                                                           [43] Announcement date: April 13, 2016
                    [21] Application No.: 201510929886.2
                    [22] Application date: December 15, 2015
                    [73] Patentee: Shenzhen UCLOUD LINK Technology Co.,
                    Ltd
                          Add: F3, Tower A, Building 1, Shenzhen Software
                    Industrial Park, Xuefu Road, Nanshan District, Shenzhen,
                    Guangdong, 518000
                    [72] Inventors: Bin Wang, Wen Gao
                    [74] Patent agency: Shenzhen Shengde Daye Patent Firm
                    [51] Int. Cl.
                           H04W 8/20 (2009.01)
                          H04W 12/06 (2009.01)
                          H04W 88/06 (2009.01)                                        Claims 2 pages     Descriptions 7 pages         Drawings 4 pages
                    [54] Name of the utility model: A network access method
                    and device                                                          send to the base station the network access request of
                    [57] Abstract                                                       the master seed SIM which carries the ID
                    The present invention is applicable to communication field
                    and provides a network access method, comprising following
                                                                                         judge whether the said master seed SIM
                    procedures: send to the base station the network access request
                                                                                         successfully connects the network information
                    of the master seed SIM which carries the ID information of
                    the said master seed SIM; judge whether the said master seed
                                                                                        if No, send the network request of the standby
CN 105491555 A




                    SIM successfully connects the network; if No, send the
                                                                                        seed SIMs in turn in order of the standby seed
                    network request of the standby seed SIMs in turn in order of
                                                                                        SIM comprehensive evaluation index from high
                    the standby seed SIM comprehensive evaluation index from                                                                             
                                                                                        to low until a standby seed SIM connects the
                    high to low until a standby seed SIM connects the network. If
                                                                                        network information of the said master seed
                    the network connection of the master seed SIM fails, send the       SIM
                    network access request of the standby seed SIM with the
                    highest comprehensive evaluation index until the standby seed
                    SIM connects the network. The afore method could effectively
                    use the WiFi terminal and save costs. Besides, the present
                    invention provides a network access device.




                                                                  1
               Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 17 of 30
CN 105491555 A                                           Claims                                                Page 1/2
--------------------------------------------------------------------------------------------------------------------------------
1. A network access method, wherein it comprises following procedures:
       Send to the base station the network access request of the master seed SIM which carries the ID information of the said master seed SIM;
       Judge whether the said master seed SIM successfully connects the network;
      If the said master SIM fails to connect the network, send the network request of the standby seed SIMs in turn in order of the standby seed
SIM comprehensive evaluation index from high to low until a standby seed SIM connects the network.
2. A network access method as described in claim 1, wherein the calculation formula for the said comprehensive evaluation index is as follows:
       Comprehensive evaluation index= A1 × a + B1 ×b
       Where, A1 and B1 are normalized, A1 refers to signal intensity, B1 refers to charge, a is the weight conferred upon signal intensity, b is
the weight conferred upon charge.
3. A network access method as described in claim 1, wherein the said standby seed SIMs denote the SoftSIMs (n=M) with different network
systems which have been written into the mobile WIFI terminal prior to shipment out of the factory, or the SoftSIMs (n=M) with different
network systems that are assigned randomly by the backend server to the mobile WIFI terminal when the mobie WIFI terminal is powered on
and accesses normally the network for the first time.
4. A network access method as described in claim 1, wherein the said master seed SIM and the said standby seed SIMs are hard cards.
5. A network access method as described in claim 1, wherein the specific procedures to determine whether the master seed SIM successfully
connects the network comprise:
       Receive the network connection result message returned by the base station;
      If the network connection result is successful network connection, the master seed SIM is deemed connecting the network successfully; if
the network connection result response is failed network connection, the master seed SIM is deemed unable to connect the network.
6. A network access method as described in claim 1, wherein wherein the specific procedures to determine whether the master seed SIM
successfully connects the network comprise:
      Test whether the successful network connection message returned by the base station is received within the specified time period;
      If the successful network connection message returned by the base station is received within the specified time period, the master seed SIM
is deemed with successful network connection, otherwise it is deemed with unsuccessful network connection.
7. A network access device, wherein, the said network access device comprises:
      Master SIM network connection module, which is used to send the network connection request of the master seed SIM to the base station;
the said request shall carry the ID information of the said master seed SIM;
      Network connection judgment module, which is used to determine whether the said master seed SIM connects the network;
      Standby card network connection module; if the said master seed SIM fails to connect the network, the said standby SIM network
connection module is used to send in turn the network request of the standby seed SIMs in order of the comprehensive evaluation index of the
standby seed SIM from high to low until a standby seed SIM connects the network.
8. A network access device as described in claim 7, wherein the calculation formula for the said comprehensive evaluation index is as follows:
Comprehensive evaluation index= A1ha + B1 hb
where, A1 and B1 are normalized, A1 refers to signal intensity, B1 refers to charge, a is the weight conferred upon signal intensity, b is the
weight conferred upon charge.
9. A network access device as described in claim 7, wherein the said standby seed SIMs denote the SoftSIMs (n=M) with different network
systems which have been written into the mobile WIFI terminal prior to shipment out of the factory, or the SoftSIMs (n=M) with different
network systems that are assigned randomly by the backend server to the mobile WIFI terminal when the mobie WIFI terminal is powered on
and accesses normally the network for the first time.
10. A network access device as described in claim 7, wherein the said master seed SIM and the said standby seed SIMs are hard cards.


                                                            2
               Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 18 of 30
   CN 105491555 A                                             Claims                                              Page 2 /2
--------------------------------------------------------------------------------------------------------------------------------
11. A network access device as described in claim 7, wherein the said network connection jdugment module comprises:
       Receiving unit, for receiving the network connection result message returned by the base station;
       Primary master SIM judgment unit, which determines the master SIM with successful network connection if the network connection result
is successful network connection; otherwise determines the master SIM with unsuccessful network connection.
12. A network access device as described in claim 7, wherein the said network connection judgment module comprises:
       Testing unit, for testing whether the successful network connection message returned by the base station is received within the specified
time period;
       Secondary master sim judgment unit, which determines the master SIM with successful network connection if the successful network
connection message returned by the base station is received within the specified time period; otherwise determines the master SIM with
unsuccessful network connection.




                                                          3
               Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 19 of 30
   CN 105491555 A                                           Descriptions                                               Page 1 /7
--------------------------------------------------------------------------------------------------------------------------------


                                                               A network access method and device
Technical field
[0001] The present invention belongs to the communication field, and particularly pertains to a network access method and device.


Background technology
[0002] Along with the progress of scientific technologies and improvement of human life, people around the world are engaged in increasingly
closer and more frequent communications and exchanges, and more and more people are going abroad for working, study and tourism. People in
foreign lands are having growing reliance on network to consult a map for routes, search local touring guides and contact with domestic friends.
All aforementioned network services would consume network traffic data. Therefore, mobile WIFI terminal (or Wireless- Fidelity) has become a
necessity to people going abroad.
[0003] Current mobile WIFI terminals are generally installed or written with a global roaming SIM, called seed SIM (SSIM). However, in the
course of use, SSIM damage, unavailability of networks supported by the SSIM in the local place or expiry of the SSIM might occur, which
cause the SSIM unable to successfully register with the network when the mobile phone is powered on and unable to communicate with the
backend server (SIM-server). As a result, the SIM-server would be unable to acquire the location information and network information at the
place where the mobile WIFI terminal is located, and thus is impossible to assign local vsim (virtual SIM) in accordance with the position
information and network information at the place where the WIFI terminal is located, causing the user unable to use the network or resulting in
exorbitant roaming charges.


Invention contents
[0004] The embodiment of the present invention provides a network access method which is aimed to solve the problems that users are unable to
use the network or have to pay expensive roaming charges.
[0005] The embodiment of the resent invention is realized as follows. It is a network access method, comprising following procedures:
[0006] Send to the base station the network access request of the master seed SIM which carries the ID information of the said master seed SIM;
[0007] Judge whether the said master seed SIM successfully connects the network;
[0008] If the said master SIM fails to connect the network, send the network request of the standby seed SIMs in turn in order of the standby
seed SIM comprehensive evaluation index from high to low until a standby seed SIM connects the network.
[0009] The embodiment of the present invention also provides a network access device, which comprises:
[0010] Master SIM network connection module, which is used to send the network connection request of the master seed SIM to the base station;
the said request shall carry the ID information of the said master seed SIM;
[0011] Network connection judgment module, which is used to determine whether the said master seed SIM connects the network;
[0012] Standby SIM network connection module; if the said master seed SIM fails to connect the network, the said standby SIM network
connection module is used to send in turn the network request of the standby seed SIMs in order of the comprehensive evaluation index of the
standby seed SIM from high to low until a standby seed SIM connects the network.
[0013] In the embodiment of the present invention, if the master SIM successfully connects the network, a data connection between the master
SIM and the backend server would be established, so that the backend server may assign the corresponding local VSIM to the mobile WIFI
terminal in accordance with the position information of the mobile WIFI terminal reported by the master SIM, network systems supported by the
mobile WIFI terminal and the signal intensity of the supported network systems; if the master SIM is unable to connect the network, the network
access request of the standby SIM with the highest comprehensive evaluation index would be sent to the base station; if the standby SIM with
the highest comprehensive evaluation index successfully connects the network, a data connection between the master SIM and the backend
server would be established; if the standby SIM with the highest comprehensive evaluation index fails to connect the network, the network




                                                                  4
               Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 20 of 30
CN 105491555 A                                           Descriptions                                               Page 2 /7
--------------------------------------------------------------------------------------------------------------------------------
access request of the standby SIM with the second highest comprehensive evaluation index would be sent to the base station based on the order
of the comprehensive evaluation index of the standy SIM; likewise, until a standby seed SIM connects the network. This could effectively
harness the Wi-Fi terminal and save costs.
Descriptions of drawings
[0014] Figure 1 is the network implementation environment diagram for the network access method provided by the embodiment of the present
invention;
[0015] Figure 2 is the flow diagram of the network access method provided by the embodiment of the present invention;
[0016] Figure 3 is the flow diagram for judging whether the master SIM successfully connects the network as provided by an embodiment of the
present invention;
[0017] Figure 4 is the flow diagram for judging whether the master SIM successfully connects the network as provided by another embodiment
of the present invention;
[0018] Figure 5 is the schematic diagram about the modular structure of the network access device provided by the embodiment of the present
invention;
[0019] Figure 6 is the schematic diagram about the modular structure of the network connection judgment module provided by an embodiment
of the present invention;
[0020] Figure 7 is the schematic diagram about the modular structure of the network connection judgment module provided by another
embodiment of the present invention;
Specific embodiments
[0021] To elucidate the purpose, technical plan and advantages of the present invention, following sections provide further detailed explanations
about the present invention in combination with the attached figures and embodiments. It should be noted that the specific embodiments hereof
only serve for illustration of the present invention and do not confine the present invention.
[0022] In the embodiments of the present invention, if the master SIM successfully connects the network, a data connection between the master
SIM and the backend server 3 would be established, so that the backend server 3 may assign the corresponding local VSIM to the mobile WIFI
terminal in accordance with the position information of the mobile WIFI terminal reported by the master SIM, network systems supported by the
mobile WIFI terminal and the signal intensity of the supported network systems; if the master SIM is unable to connect the network, the network
access request of the standby SIM with the highest comprehensive evaluation index would be sent to the base station; if the standby SIM with
the highest comprehensive evaluation index successfully connects the network, a data connection between the master SIM and the backend
server 3 would be established; if the standby SIM with the highest comprehensive evaluation index fails to connect the network, the network
access request of the standby SIM with the second highest comprehensive evaluation index would be sent to the base station 2 based on the order
of the comprehensive evaluation index of the standy SIM; likewise, until a standby seed SIM connects the network. This could effectively
harness the Wi-Fi terminal and save costs.
[0023] Figure 1 is the network implementation environment diagram for the network access method provided by the embodiment of the present
invention. For the purpose of illustration, only the part related to the present invention embodiment is displayed.
[0024] The mobile WIFI terminal 1 is used to provide local network services to users in foreign lands. The mobile WIFI terminal 1 has a built-in
global roaming SIM card, which is a hard card or a SoftSIM written into the mobile WIFI terminal 1, namely the master SIM.
[0025] When the mobile phone is powered on, the master SIM would search the network information at the place where the mobile WIFI
terminal 1 is located, which should at least contain the network system supported in the local place and the corresponding signal intensity of the
network system.
[0026] The base station 1 conducts authentication on the seed SIM of the mobile WIFI terminal 1.
[0027] In the embodiment of the present invention, when the mobile WIFI terminal 1 is switched on, the seed SIM or standby SIM in the mobile
WIFI terminal (which will be introduced in details hereafter) needs to send to base station 2 the request to receive the authentication, which shall
carry the IMSI (international mobile subscriber identification number), Ki (Key Identifier) and RAND authentication parameter. The base station
2 would conduct operations based on the authentication parameter and return the operation results; the WIFI terminal 1 would compare the
                                                                                      5
               Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 21 of 30
CN 105491555 A                                           Descriptions                                               Page 3 /7
--------------------------------------------------------------------------------------------------------------------------------
operation results returned by base station 2 and its own operation results; if afore two operation results are consistent, it will determine whether
the seed SIM is its legal client and then provide network access.
[0028] The backend server 3 is used to assign the standby seed SIM to mobile WIFI terminal 1.
[0029] In the embodiment of the present invention, the standby seed SIMs are global roaming SoftSIMs, which are assigned to mobile WIFI
terminal 1 by the backend server 3 when mobile WIFI terminal 1 is powered on and connects internet for the first time. If the master seed SIM is
unable to communicate with the backend server 3 when the mobile WIFI terminal 1 is powered on, it will utilize the standby seed SIM for
communication with the backend server 3.
[0030] In the embodiment of the present invention, the standby seed SIMs in the backend server 3 are those stored in the SIM pool. The standby
seed SIMs are classified in accordance with network systems, and the backend server 3 selects standby seed SIMs of different network systems
from the standby seed SIM pool and assign them to the mobile WIFI terminal 1.
[0031] In another embodiment of the present invention, the standby seed SIM may also be written into the mobile WIFI terminal 1 prior to
shipment from the factory.
[0032] Figure 2 is the flow diagram of the network access method provided by the embodiment of the present invention, with the details as
follows:
[0033] In step S210, send to the base station the network connection request of the master SIM, which shall carry the ID information of the
master SIM.
[0034] In the embodiment of the present invention, when the mobile WIFI terminal 1 is switched on, the master seed SIM or standby seed SIM
(introduced in details hereafter) in the mobile WIFI terminal 1 needs to send to base station 2 the request to receive the authentication, which
shall carry the IMSI (international mobile subscriber identification number), Ki (Key Identifier) and RAND authentication parameter. The base
station 2 would conduct operations based on the authentication parameter and return the operation results; the WIFI terminal 1 would compare
the operation results returned by base station 2 and its own operation results; if afore two operation results are consistent, it will determine
whether the seed SIM is its legal client and then provide network access.
[0035] In step 220, judge whether the master SIM successfully connects the network.
[0036] In the embodiment of the present invention, the network connection encompasses following three specific steps: master SIM
authentication, network dialing and network data connection. Only after all above three steps succeed will the network be connected; the failure
of any step would result in the failure of the network connection.
[0037] In the embodiment of the present invention, the network connection of the master SIM would fail if there are
no network signals supported by the master SIM, occurrence of master SIM deformation under high temperature or loosening of the master SIM
under external forces.
[0038] In step S230, if the master SIM fails to connect the network, then send in turn the network request of the standby seed SIM in order of the
seed SIM comprehensive evaluation index from high to low until a stanby SIM connects the network.
[0039] In In the embodiment of the present invention, the standby SIMs are global roaming SoftSIMs, which are assigned to mobile WIFI
terminal 1 by the backend server 3 when mobile WIFI terminal 1 is powered on and connects internet for the first time. If the master seed SIM is
unable to communicate with the backend server 3 when the mobile WIFI terminal 1 is powered on, it will utilize the standby seed SIM for
communication with the backend server 3.
[0040] In the embodiment of the present invention, the standby seed SIMs in the backend server 3 are those stored in the SIM pool. The standby
seed SIMs are classified in accordance with network systems, and the backend server 3 selects standby seed SIMs of different network systems
from the standby seed SIM pool and assign them to the mobile WIFI terminal 1.
 [0041] In the embodiment of the present invention, if the master SIM successfully connects the network, a data connection between the master
SIM and the backend server 3 would be established, so that the backend server 3 may assign the corresponding local VSIM to the mobile WIFI
terminal in accordance with the position information of the mobile WIFI terminal reported by the master SIM, network systems supported by the
mobile WIFI terminal and the signal intensity of the supported network systems; if the master SIM is unable to connect the network, the network
access request of the standby SIM with the highest comprehensive evaluation index would be sent to the base station; if the standby SIM with
the highest comprehensive evaluation index successfully connects the network, a data connection between the master SIM and the backend
                                                                                      6
               Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 22 of 30
CN 105491555 A                                           Descriptions                                               Page 4 /7
--------------------------------------------------------------------------------------------------------------------------------
server 3 would be established; if the standby SIM with the highest comprehensive evaluation index fails to connect the network, the network
access request of the standby SIM with the second highest comprehensive evaluation index would be sent to the base station 2 based on the order
of the comprehensive evaluation index of the standy SIM; likewise, until a standby seed SIM connects the network. This could effectively
harness the WiFi terminal and save costs.
[0042] The seed SIM comprehensive evaluation index is an assessment on the advantages and disadvantages of the standby seeds based on the
performance parameters of the standby SIMs. In the embodiment of the present invention, the standby seed SIM comprehensive evaluation index
is graded based on signal intensity and charge; if the signal intensity and charge are conferred respectively with different weights, the weight
values may be calculated based on weights, namely the comprehensive evaluation index. The calculation formula is as follows:
[0043] Comprehensive evaluation index= A1ha + B1 hb
[0044] Where, A1 and B1 are normalized, A1 refers to signal intensity, B1 refers to charge, a is the weight conferred upon signal intensity (A1),
b is the weight conferred upon charge (B1).
[0045] In the embodiment of the present invention, the weights may be set in light of the requirements of users. The parameters of charge and
signal intensity are designated with different weights in light of the level of requirements by users on these two parameters.
[0046] In the embodiment of the present invention, the mobile WIFI terminal is configured with several (n=M) standby SIMs. Since the master
SIM could work under normal circumstances, the standby SIMs would be used only under few conditions; besides, if the standby SIM with the
highest comprehensive evaluation index does not function, the standby SIM with the second highest comprehensive evaluation index would be
used. Therefore, for the consideration of costs, generally 3~5 standby seed SIMs are installed in the mobile WIFI terminal, so the range of M is
generally 3~5, and 1İNİM.
[0047] In an embodiment, the standby SIMs refer to the several (n=M) SoftSIMs of different network systems written into the mobile WIFI
terminal prior to shipment from the factory, or the SoftSIMs (n=M) with different network systems that are assigned randomly by the backend
server to the mobile WIFI terminal when the mobile WIFI terminal is powered on and accesses normally the network for the first time.
[0048] In another embodiment, the master seed SIM and the standby seed SIMs are hard cards.
[0049] By configuration of standby SIMs in the mobile WIFI terminal in the present invention embodiment, if the master seed SIM fails to
connect the network, the standby seed SIMs would attempt to access the network in order of the comprehensive evaluation index from high to
low until a standby seed SIM successfully connects the network and establishes communication with the backend server 3, so that the backend
server 3 may assign the corresponding local VSIM to the mobile WIFI terminal in accordance with the position information of the mobile WIFI
terminal reported by the master SIM, network systems supported by the mobile WIFI terminal and the signal intensity of the supported network
systems; thus the user may access the network via the local network, which may greatly cut down on the costs of network traffic data in foreign
countries.
[0050] Figure 3 is the flow diagram for judging whether the master SIM successfully connects the network as provided by an embodiment of the
present invention, with the details as follows:
[0051] In step S310, receive the network connection result message returned by the base station.
[0052] In step S320, if the network connection result is successful network connection, the master seed SIM is deemed having connected the
network successfully; if the network connection result response is failed network connection, the master seed SIM is deemed unable to connect
the network.
[0053] Figure 4 is the flow diagram for judging whether the network registration of the master seed SIM succeeds as provided in embodiment 2
of the present invention, with the details as follows:
[0054] In step S410, test whether the message about successful network connection returned by the base station has been received with the
specified time period.
[0055] In step S420, if the message about successful network connection returned by the base station is received within the specified time period,
the master seed SIM is deemed with successful network connection; otherwise, the master seed SIM is deemed with unsuccessful network
connection.
[0056] In the present invention embodiment, only if the message about successful network connection returned by the base station is received


                                                                                      7
               Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 23 of 30
CN 105491555 A                                           Descriptions                                               Page 5 /7
--------------------------------------------------------------------------------------------------------------------------------
within the preset time period, the master seed SIM is deemed with successful network connection; if the message returned by the base station is
not received within the set time or the message about the network connection failure returned by the base station is received within the specified
time, the master seed SIM is deemed with unsuccessful network connection.
[0057] The ordinary technicians in the field related to the present art may understand that all or part of the procedures of the above embodiment
may be realized by hardware, or by programs that command related hardware; the program for implementation of above step may be stored in a
computer readable storage medium that may be read-only storage medium, flash memory, magnetic disk or optic disk.
[0058] Figure 5 is the schematic diagram about the modular structure of a network access device 1 provided by the embodiment of the present
invention. For the purpose of illustration, only the part related the present invention embodiment is displayed, with the details as follows:
[0059] The network access device 1 comprises master SIM network connection module 10, network connection judgment module 20 and
standby SIM network connection module 30.
[0060] The master SIM network connection module 10 is used to send to the base station the network connection request of the master SIM,
which shall carry the ID information of the said master seed SIM.
[0061] In the embodiment of the present invention, when the mobile WIFI terminal 1 is switched on, the master seed SIM or standby SIM in the
mobile WIFI terminal 1 (which will be introduced in details hereafter) needs to send to base station 2 the request to receive the authentication,
which shall carry the IMSI (international mobile subscriber identification number), Ki (Key Identifier) and RAND authentication parameter. The
base station 2 would conduct operations based on the authentication parameter and return the operaton results; the WIFI terminal 1 would
compare the operation results returned by base station 2 and its own operation results; if afore two operation results are consistent, it will
determine whether the seed SIM is its legal client and then provide network access.
[0062] The network connection judgment module 20 is used to determine whether the said master seed SIM connects the network.
[0063] In the embodiment of the present invention, the network connection encompasses following three specific steps: master SIM
authentication, network dialing and network data connection. Only after all above three steps succeed will the network be connected; the failure
of any step would result in the failure of the network connection.
[0064] In the embodiment of the present invention, the network connection of the master SIM would fail if there are no network signals
supported by the master SIM, occurrence of master SIM deformation under high temperature or loosening of the master SIM under external
forces.
[0065] When the said master seed SIM fails to connect the network, the standby SIM network connection module 30 is used to send in turn the
network request of the standby seed SIMs in order of the comprehensive evaluation index of the standby seed SIM from high to low until a
standby seed SIM connects the network.
[0066] In the embodiment of the present invention, the standby seed SIMs are global roaming SoftSIMs, which are assigned to mobile WIFI
terminal 1 by the backend server 3 when mobile WIFI terminal 1 is powered on and connects internet for the first time. If the master seed SIM is
unable to communicate with the backend server 3 when the mobile WIFI terminal 1 is powered on, it will utilize the standby seed SIM for
communication with the backend server 3.
[0067] In the embodiment of the present invention, the standby seed SIMs in the bakend server 3 are those stored in the SIM pool. The standby
seed SIMs are classified in accordance with network systems, and the backend server 3 selects standby seed SIMs of different network systems
from the standby seed SIM pool and assign them to the mobile WIFI terminal 1.
[0068] In the embodiments of the present invention, if the master SIM successfully connects the network, a data connection between the master
SIM and the backend server 3 would be established, so that the backend server 3 may assign the corresponding local VSIM to the mobile WIFI
terminal in accordance with the position information of the mobile WIFI terminal reported by the master SIM, network systems supported by the
mobile WIFI terminal and the signal intensity of the supported network systems; if the master seed SIM is unable to connect the network, the
network access request of the standby SIM with the highest comprehensive evaluation index would be sent to the base station; if the standby
SIM with the highest comprehensive evaluation index successfully connects the network, a data connection between the master SIM and the
backend server 3 would be established; if the standby SIM with the highest comprehensive evaluation index fails to connect the network, the
network access request of the standby SIM with the second highest comprehensive evaluation index would be sent to the base station 2 based on
the order of the
                                                                                      8
               Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 24 of 30
CN 105491555 A                                           Descriptions                                               Page 6 /7
--------------------------------------------------------------------------------------------------------------------------------
comprehensive evaluation index of the standy SIM; likewise, until a standby seed SIM connects the network.
[0069] The standby SIM network connection module 30 is used to send in turn the network request of the standby seed SIMs in order of the
comprehensive evaluation index of the standby seed SIM from high to low until a standby seed SIM connects the network. The seed SIM
comprehensive evaluation index is an assessment on the advantages and disadvantages of the standby seeds based on the performance
parameters of the standby SIMs. In the embodiment of the present invention, the standby seed SIM comprehensive evaluation index is graded
based on signal intensity and charge; if the signal intensity and charge are conferred respectively with different weights, the weight values may
be calculated based on weights, namely the comprehensive evaluation index. The calculation formula is as follows:


[0070] Comprehensive evaluation index= A1ha + B1 hb
[0071] Where, A1 and B1 are normalized, A1 refers to signal intensity, B1 refers to charge, a is the weight conferred upon signal intensity (A1),
b is the weight conferred upon charge (B1).
[0072] In the embodiment of the present invention, the weights may be set in light of the requirements of users. The parameters of charge and
signal intensity are designated with different weights in light of the level of requirements by users on these two parameters.
[0073] In the embodiment of the present invention, the mobile WIFI terminal is configured with several (n=M) standby SIMs. Since the master
SIM could work under normal circumstances, the standby SIMs would be used only under few conditions; besides, if the standby SIM with the
highest comprehensive evaluation index does not function, the standby SIM with the second highest comprehensive evaluation index would be
used. Therefore, out of the consideration of costs, generally 3~5 standby seed SIMs are installed in the mobile WIFI terminal, so the range of M
is generally 3~5, and 1İNİM.
[0074] In an embodiment, the standby SIMs refer to the several (n=M) SoftSIMs of different network systems written into the mobile WIFI
terminal prior to shipment from the factory, or the SoftSIMs (n=M) with different network systems that are assigned randomly by the backend
server to the mobile WIFI terminal when the mobie WIFI terminal is powered on and accesses normally the network for the first time.
[0075] In another embodiment, the master seed SIM and the standby seed SIMs are hard cards.
[0076] By configuration of standby SIMs in the mobile WIFI terminal 1 in the present invention embodiment, if the master seed SIM fails to
connect the network, the standby seed SIMs would attempt to access the network in order of the comprehensive evaluation index from high to
low until a standby seed SIM successfully connects the network and establishes communication with the backend server 3, so that the backend
server 3 may assign the corresponding local VSIM to the mobile WIFI terminal in accordance with the position information of the mobile WIFI
terminal reported by the master SIM, network systems supported by the mobile WIFI terminal and the signal intensity of the supported network
systems; thus the user may access the network via the local network, which may greatly cut down on the costs of network traffic data in foreign
countries.
[0077] In a specific embodiment, as shown in Figure 6, the network connection judgement module 20 comprises: receiving unit 21 and primary
master SIM judgment unit 23.
[0078] The receiving unit 21 is used to receive the network connection result message returned by the base station.
[0079] The primary master SIM judgment unit 23 is used to determine the master SIM with successful network connection if the network
connection result is successful network connection; otherwise determine the master SIM with unsuccessful network connection.
[0080] In another specific embodiment, as shown in Figure 7, the network connection judgment module 20 CN
encompasses the testing unit 22 and the secondary master SIM judgment unit 24.
[0081] The testing unit 22 is used to test whether the successful network connection message returned by the base station is received within the
specified time period;
[0082] The secondary master SIM judgment unit determines the master SIM with successful network connection if the successful network
connection message returned by the base station is received within the specified time period; otherwise determines the master SIM with
unsuccessful network connection.
[0083] In the present invention embodiment, only if the message about successful network connection returned by the base station is received
within the preset time period, the master seed SIM is deemed with successful network connection; if the message returned by the base station is
                                                                                      9
               Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 25 of 30
CN 105491555 A                                           Descriptions                                               Page 7 /7
--------------------------------------------------------------------------------------------------------------------------------
not received within the set time or the message about the network connection failure returned by the base station is received within the specified
time, the network connection of the master seed SIM is deemed as failure.
[0084] The abovementioned only represent the preferred embodiments of the present invention and shall not limit the present invention. Any
modification, equivalent replacement and improvement made within the spirit and principle of the present invention shall be included in the
protection scope of the present invention.
               Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 26 of 30
CN 105491555 A                                           Drawings                                              Page 1 /4
--------------------------------------------------------------------------------------------------------------------------------




                                                                                                                                   

                                              Figure 1




 Send to the base station the network connection request of the
 master seed SIM which shall carry the ID info of the master seed
 SIM



   judge whether the master seed SIM connects the network




If the said master SIM fails to connect the network, send the network request
of the standby seed SIMs in turn in order of the standby seed SIM
comprehensive evaluation index from high to low until a standby seed SIM
connects the network.


                                                                                                                                       
                                     Figure 2
               Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 27 of 30
CN 105491555 A                                           Drawings                                              Page 2 /4
--------------------------------------------------------------------------------------------------------------------------------




        Receive the network connection result message returned by the base station




              If the network connection result is successful network connection, the
          master seed SIM is deemed connecting the network successfully; if the
          network connection result response is failed network connection, the master
          seed SIM is deemed unable to connect the network.




                                                                                                                                   

                                        Figure 3




       Test whether the successful network connection message returned by the
       base station is received within the specified time period;




         If the successful network connection message returned by the base station
    is received within the specified time period, the master seed SIM is deemed
    with successful network connection, otherwise it is deemed with unsuccessful
    network connection.

                                                                                                                                   


.                                                          Figure 4
               Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 28 of 30
CN 105491555 A                                           Drawings                                              Page 3 /4
--------------------------------------------------------------------------------------------------------------------------------




           network access device
             network access judgment
             module


                     master SIM network
                     connection module




                     Network connection
                     judgment module




                   Standby SIM network
                   connection module




                                                                                                                     
                Figure 5




        network access judgment
        module




         Receiving unit




          Primary master SIM judgment
          unit


                                                                                                    

                Figure 6
               Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 29 of 30
CN 105491555 A                                           Drawings                                              Page 4 /4
--------------------------------------------------------------------------------------------------------------------------------




            network access judgment module




                                   Testing unit




                          Secondary master SIM
                          judgment unit




                                                                                                                                   
                           Figure 7
Case 1:18-cv-05427-JSR Document 148-4 Filed 04/24/19 Page 30 of 30
